IN THE SUPREME COURT OF THE STATE OF DELAWARE

ALAN J. ROSS,                           §
                                        §
       Plaintiff Below,                 §   No. 136, 2019
       Appellant,                       §
                                        §   Court Below—Court of Chancery
       v.                               §   of the State of Delaware
                                        §
INSTITUTIONAL LONGEVITY                 §   C.A. No. 2017-0186
ASSETS, LLC, MRB POOLED                 §
BENEFITS, LLC, DAVID SIMON,             §
and BENNETT MILLER,                     §
                                        §
       Defendants Below,                §
       Appellees.                       §

                           Submitted: August 9, 2019
                           Decided: October 24, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of and for the

reasons stated in the Court of Chancery’s February 26, 2019 letter opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice